In an action for a judgment declaring that the defendant has a duty to defend and indemnify the plaintiff in consolidated underlying negligence actions under a policy of insurance issued by it, the defendant appeals from so much of an order of the Supreme Court, Westchester County (Scarpino, J.), entered June 12, 1996, as granted the plaintiff’s cross motion for summary judg*358ment to the extent of declaring that the defendant was obligated to indemnify the plaintiff.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
Since the commencement of the instant declaratory judgment action, this Court has reversed an order of the Supreme Court, Westchester County, entered October 3, 1996, in the underlying personal injury actions which denied the City of Mount Vernon’s motion for summary judgment and we granted summary judgment to the City of Mount Vernon dismissing the complaints and all cross claims (Powell v City of Mount Vernon, 228 AD2d 572). Further, the Court of Appeals denied leave to appeal (Powell v City of Mount Vernon, 89 NY2d 807). Consequently, any determination by this Court will not immediately affect the rights of the parties with respect to this action. The matter does not otherwise warrant invoking an exception to the mootness doctrine (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 714). Copertino, J. P., Thompson, Santucci and Friedmann, JJ., concur.